United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1697
Issued: March 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 29, 2019 appellant filed a timely appeal from a March 6, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision, dated October 25, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On August 21, 2018 appellant, then a 58-year-old enumerations clerk, filed a traumatic
injury claim (Form CA-1) alleging that on July 16, 2018 she tripped over a computer cord and
sustained a bruised shoulder and hip while in the performance of duty. She stopped work on
July 17, 2018.
In a development letter dated September 7, 2018, OWCP advised appellant that additional
factual and medical evidence was necessary to establish her claim. A factual questionnaire was
provided. Appellant was afforded 30 days to submit the necessary evidence.
OWCP received a July 19, 2018 nurse practitioner’s note. It also received a magnetic
resonance imaging (MRI) scan report dated August 18, 2018 and an x-ray report dated
August 28, 2018.
Appellant completed OWCP’s development questionnaire on October 7, 2018.
reiterated the facts surrounding her fall at work on July 16, 2018.

She

By decision dated October 25, 2018, OWCP denied appellant’s claim, finding that the
incident occurred, as alleged; however, appellant had not established that a medical condition was
diagnosed causally related to the accepted incident.
In an appeal request form dated November 13, 2018, appellant requested an oral hearing
before an OWCP hearing representative. The postmark indicated that the request was mailed on
November 26, 2018. The request was received by OWCP’s Branch of Hearings and Review on
December 6, 2018.
OWCP thereafter received a July 17, 2018 treatment note from a physician assistant.
By decision dated March 6, 2019, OWCP’s hearing representative denied appellant’s
request for an oral hearing as untimely filed. After, exercising its discretion, the Branch of
Hearings and Review further found that the merits of the claim could equally well be addressed
through the reconsideration process.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before a
hearing representative, provides: “before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary under subsection (a) of this section is

2

entitled, on request made within 30 days after the date of the issuance of the decision, to a hearing
on his or her claim before a representative of the Secretary.”3
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.4 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by the postmark or other carrier’s date marking and before the claimant has requested
reconsideration.5 Although there is no right to a review of the written record or an oral hearing, if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.6
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for an oral hearing
before an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
A request for a hearing or review of the written record must, as noted above, be made
within 30 days after the date of the issuance of an OWCP final decision. Appellant’s request for
a review of the written record was postmarked November 26, 2018. The Board has held that, in
computing a time period, the date of the event from which the designated period of time begins to
run shall not be included while the last day of the period so computed shall be included unless it
is a Saturday, a Sunday, or a federal holiday.7 The 30-day time period for determining the
timeliness of appellant’s hearing request began on October 25, 2018, and ended on November 24,
2018, a Saturday. The first regular business day after November 24, 2018 was Monday,
November 26, 2018. As appellant’s request for a review of the written record was made on
November 26, 2018, her request was made within 30 days of October 25, 2018 and, therefore, was
timely.8
Since appellant filed a timely hearing request, she is entitled to a hearing pursuant to
5 U.S.C. § 8124(b)(1). The case will be remanded for a hearing before an OWCP hearing
representative, to be followed by a de novo decision.

3

5 U.S.C. § 8124(b)(1).

4

5 20 C.F.R. §§ 10.616, 10.617.

5

Id. at § 10.616(a).

6

P.C., Docket No. 19-1003 (issued December 4, 2019); M.G., Docket No. 17-1831 (issued February 6, 2018);
Eddie Franklin, 51 ECAB 223 (1999).
7

See D.M., Docket No. 19-0686 (issued November 13, 2019); B.W., Docket No. 16-1860, Order Remanding Case
(issued May 4, 2017).
8

See id.

3

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for an oral hearing
before an OWCP hearing representative as untimely filed under 5 U.S.C. § 8124(b).
ORDER
IT IS HEREBY ORDERED THAT the March 6, 2019 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: March 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

